
	
		II
		110th CONGRESS
		2d Session
		S. 2815
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Kennedy (for
			 himself, Mr. Sanders,
			 Mrs. Murray, Mr. Dodd, Mr.
			 Reed, and Mr. Levin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 in order to
		  increase unsubsidized Stafford loan limits for undergraduate students, provide
		  for a secondary market for FFEL loans, allow for the in-school deferment of
		  PLUS loans, augment the maximum Federal Pell Grant for the lowest income
		  students, and expand the number of students eligible to obtain loans under the
		  lender-of-last-resort program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Student Aid for All
			 Act.
		2.Increasing
			 unsubsidized Stafford loan limits for undergraduate students
			(a)AmendmentsSection 428H(d) of the Higher Education Act
			 of 1965 (20 U.S.C. 1078–8(d)) is amended—
				(1)in paragraph (1),
			 by striking paragraphs (2) and (3) and inserting
			 paragraphs (2) through (5); and
				(2)by adding at the
			 end the following:
					
						(4)Annual and
				aggregate limits for undergraduate dependent students
							(A)Annual
				limitsThe maximum annual amount of loans under this section an
				undergraduate dependent student (except an undergraduate dependent student
				whose parents are unable to borrow under section 428B or the Federal Direct
				PLUS Loan Program) may borrow in any academic year (as defined in section
				481(a)(2)) or its equivalent shall be the sum of the amount determined under
				paragraph (1), plus $1,000.
							(B)Aggregate
				limitsThe maximum aggregate amount of loans under this section a
				student described in subparagraph (A) may borrow shall be $29,500. Interest
				capitalized shall not be deemed to exceed such maximum aggregate amount.
							(5)Annual and
				aggregate limits for undergraduate independent students
							(A)Annual
				limitsThe maximum annual amount of loans under this section an
				undergraduate independent student, or an undergraduate dependent student whose
				parents are unable to borrow under section 428B or the Federal Direct PLUS Loan
				Program, may borrow in any academic year (as defined in section 481(a)(2)) or
				its equivalent shall be the sum of the amount determined under paragraph (1),
				plus—
								(i)in the case of
				such a student attending an eligible institution who has not completed such
				student's first 2 years of undergraduate study—
									(I)$6,000, if such
				student is enrolled in a program whose length is at least one academic year in
				length; or
									(II)if such student
				is enrolled in a program of undergraduate education which is less than one
				academic year, the maximum annual loan amount that such student may receive may
				not exceed the amount that bears the same ratio to the amount specified in
				clause (i) as the length of such program measured in semester, trimester,
				quarter, or clock hours bears to one academic year;
									(ii)in the case of
				such a student at an eligible institution who has successfully completed such
				first and second years but has not successfully completed the remainder of a
				program of undergraduate education—
									(I)$7,000; or
									(II)if such student
				is enrolled in a program of undergraduate education, the remainder of which is
				less than one academic year, the maximum annual loan amount that such student
				may receive may not exceed the amount that bears the same ratio to the amount
				specified in subclause (I) as such remainder measured in semester, trimester,
				quarter, or clock hours bears to one academic year; and
									(iii)in the case of such a student enrolled in
				coursework specified in sections 484(b)(3)(B) and 484(b)(4)(B), $6,000 for
				coursework necessary for enrollment in an undergraduate degree or certificate
				program.
								(B)Aggregate
				limitsThe maximum aggregate amount of loans under this section a
				student described in subparagraph (A) may borrow shall be $57,500. Interest
				capitalized shall not be deemed to exceed such maximum aggregate
				amount.
							.
				(b)Conforming
			 amendmentsSection 428H(d) of the Higher Education Act of 1965
			 (as amended by subsection (a)) (20 U.S.C. 1078–8(d)) is further amended—
				(1)in paragraph
			 (2)—
					(A)in the paragraph
			 heading, by striking independent, graduate, and inserting
			 graduate;
					(B)in the matter
			 preceding subparagraph (A), by striking an independent student
			 and all that follows through Program) and inserting a
			 student who is a graduate or professional student;
					(C)by striking
			 subparagraphs (A) and (B);
					(D)in subparagraph
			 (D)—
						(i)in
			 the matter preceding clause (i), by inserting graduate before
			 student;
						(ii)in
			 clause (i), by striking $4,000 and all that follows through
			 degree,; and
						(iii)in clause (ii),
			 by striking in the case and all that follows through
			 degree,; and
						(E)by redesignating
			 subparagraphs (C) and (D) (as amended by subparagraph (D)) as subparagraphs (A)
			 and (B), respectively; and
					(2)in the paragraph
			 heading of paragraph (3), by striking independent, graduate, and inserting
			 graduate.
				3.In-school
			 deferment of PLUS loansSection 428B(d)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078–2(d)(1)) is amended—
			(1)by striking
			 deferral during and
			 inserting
				
					deferral—(B)during
					;
				and
			(2)by inserting
			 before subparagraph (B) (as added by paragraph (1)) the following:
				
					(A)in the case of
				the parents of a dependent student, until the student ceases to be enrolled in
				an undergraduate program of study at an institution of higher education on at
				least a half-time basis;
				or
					.
			4.Secondary market
			 of last resort
			(a)In
			 generalPart B of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1071 et seq.) is amended by adding at the end the following:
				
					440B.Secondary
				market of last resort
						(a)In
				generalNotwithstanding any
				other provision of this Act and subject to subsections (b), (c), and (d), the
				Secretary—
							(1)shall serve as
				the secondary market of last resort for loans under section 428, 428B, 428C, or
				428H;
							(2)shall buy any
				such loan that an eligible lender wishes to sell to the Secretary, at a price
				equal to the sum of—
								(A)the total of the
				outstanding principal of such loan and any accrued, unpaid interest due on such
				loan; and
								(B)a premium in the
				amount equal to the cost of originating a similar loan under part D;
								(3)shall hold and
				service such loan under section 428, 428B, 428C or 428H in the same manner as
				the Secretary holds and services similar loans under part D; and
							(4)may not alter the
				terms and conditions of a promissory note of such loan under section 428, 428B,
				428C, or 428H except as necessary to comply with paragraphs (1) through (3),
				and shall not require the execution of a new promissory note.
							(b)Representative
				subset of loansAn eligible lender that wishes to sell to the
				Secretary loans under section 428, 428B, 428C, or 428H, that do not represent
				100 percent of all loans under such sections that are held by the lender, shall
				offer for sale to the Secretary a subset of the loans under such sections held
				by the lender that is representative (including representative with respect to
				risk of default) of the lender's total portfolio of loans under such
				sections.
						(c)Sunset
				provision
							(1)In
				generalExcept as provided in paragraph (2), the authority
				provided to the Secretary under subsection (a) shall expire on July 1,
				2009.
							(2)ExtensionIf
				the Secretary determines that economic circumstances necessitate extending the
				authority provided under subsection (a) in order to continue to ensure timely,
				uninterrupted access to student loans, the Secretary may extend the sunset
				provision under paragraph (1). The Secretary may make multiple extensions under
				this paragraph, except that each such extension may not be for a period of more
				than 12
				months.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of enactment of this Act.
			5.Negative
			 expected family contribution
			(a)Dependent
			 studentsSection 475 of the Higher Education Act of 1965 (20
			 U.S.C. 1087oo) is amended—
				(1)in subsection
			 (b)(3)—
					(A)in subparagraph (C)—
						(i)by striking dividing the assessment
			 resulting under paragraph (2) and inserting if the amount of the
			 assessment resulting under paragraph (2) is a positive number, dividing such
			 assessment; and
						(ii)by striking the
			 semicolon and inserting a period; and
						(B)by striking the
			 matter following subparagraph (C); and
					(2)in subsection
			 (g)(6), by inserting and the absolute value of the amount of the lowest
			 assessment of adjusted available income in the table described in section
			 475(e) (or a successor table prescribed by the Secretary under section
			 478), after subsection (c)(1).
				(b)Independent
			 students without dependents other than a spouseSection 476 of
			 the Higher Education Act of 1965 (20 U.S.C. 1087pp) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by striking dividing the sum resulting under paragraph (1) and
			 inserting if the sum resulting under paragraph (1) is a positive number,
			 dividing such sum; and
					(B)in the matter
			 following paragraph (3)(B), by striking less than zero and
			 inserting less than the amount of the lowest assessment of adjusted
			 available income in the table described in section 477(d) (or a successor table
			 prescribed by the Secretary under section 478); and
					(2)in paragraph
			 (b)(5), by inserting before the period at the end , except that in no
			 case shall the assessed amount be less than the amount of the lowest assessment
			 of adjusted available income in the table described in section 477(d) (or a
			 successor table prescribed by the Secretary under section 478)..
				(c)Independent
			 students with dependents other than a spouseSection 477(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087qq(a)) is amended—
				(1)in paragraph (3),
			 by striking dividing the assessment resulting under paragraph
			 (2) and inserting if the amount of the assessment resulting
			 under paragraph (2) is a positive number, dividing such
			 assessment;
				(2)in paragraph
			 (4)(B), by striking the semicolon and inserting a period; and
				(3)by striking the
			 matter following paragraph (4)(B).
				(d)Assessment
			 schedules and ratesSection 478(e)(1) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087rr(e)(1)) is amended by striking
			 increasing and inserting adjusting.
			(e)Simplified
			 needs tests–
				(1)Simplified
			 needs testsSection 479(c) of the Higher Education Act of 1965
			 (20 U.S.C. 1087ss) is further amended—
					(A)in the subsection
			 heading, by striking expected; and
					(B)in the matter
			 preceding paragraph (1), by striking equal to zero and inserting
			 equal to the amount of the lowest assessment of adjusted available
			 income in the table described in section 477(d) (or a successor table
			 prescribed by the Secretary under section 478).
					(2)Conforming
			 amendments to the College Cost Reduction and Access Act
					(A)AmendmentSection
			 602(a)(3) of the College Cost Reduction and Access Act (Public Law 110–84) is
			 amended in the quoted material inserted by subparagraph (C), by striking
			 zero expected family contribution and inserting expected
			 family contribution under this subsection..
					(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect on
			 July 1, 2009, as if enacted on the date of enactment of the College Cost
			 Reduction and Access Act (Public Law 110–84).
					(f)Federal Pell
			 GrantsSection 401(b) of the Higher Education Act of 1965 (20
			 U.S.C. 1070a(b)) is amended by inserting after paragraph (7) the
			 following:
				
					(8)Increased amount for students with
				negative expected family contribution
						(A)In
				generalNotwithstanding paragraph (2)(A) and any other provision
				of law and subject to subparagraph (B) and (C), in the case of a student whose
				expected family contribution is a negative number, such student shall be
				eligible for a Federal Pell Grant under this section in the amount equal to the
				sum of—
							(i)the maximum Federal Pell Grant for
				which a student shall be eligible during an award year, as specified in the
				last enacted appropriation Act applicable to that award year;
							(ii)the Federal Pell Grant increase
				described in paragraph (9) applicable to that award year; and
							(iii)an additional amount equal to the
				absolute value of the student's expected family contribution.
							(B)Cost of attendance
				limitNotwithstanding paragraph (3), in the case of a student
				whose expected family contribution is a negative number, the student's Federal
				Pell Grant under this subpart, as calculated under subparagraph (A), shall not
				exceed the student's cost of attendance at such institution, and if the amount
				of the student's Federal Pell Grant exceeds such cost of attendance for that
				year, such amount shall be reduced accordingly.
						(C)Formula otherwise
				unaffectedExcept as provided
				in subparagraphs (A) and (B), nothing in this paragraph shall be construed to
				alter the requirements of this section, or authorize the imposition of
				additional requirements, for the determination and allocation of Federal Pell
				Grants under this
				section.
						.
			6.Lender-of-last-resort
			(a)In
			 generalSection 428(j) of the
			 Higher Education Act of 1965 (20 U.S.C. 1078(j)) is amended—
				(1)in the first sentence of paragraph (1), by
			 striking part. and inserting part or who attend an
			 institution of higher education in the State that is designated under paragraph
			 (4).;
				(2)in paragraph
			 (2)(B), by inserting , in the case of students applying for loans under
			 this subsection because of an inability to otherwise obtain loans under this
			 part, after lender, nor;
				(3)in paragraph
			 (3)(C)—
					(A)in the first
			 sentence, by inserting or designates an institution of higher education
			 for participation in the program under this subsection under paragraph
			 (4), after under this part; and
					(B)in the third
			 sentence, by inserting or to eligible borrowers who attend an
			 institution in the State that is designated under paragraph (4) after
			 problems; and
					(4)by adding at the
			 end the following:
					
						(4)Institution-wide
				student qualificationUpon the request of an institution of
				higher education, the Secretary shall designate such institution for
				participation in the lender-of-last-resort program under this paragraph in the
				State where the institution is located. If the Secretary designates an
				institution under this paragraph, the guaranty agency shall make loans, in the
				same manner as such loans are made under paragraph (1), to students of the
				designated institution who are eligible to receive interest benefits paid on
				the students' behalf under subsection (a) of this section, regardless of
				whether the students are otherwise unable to obtain loans under this
				part.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of enactment of this Act.
			7.Mandatory
			 advances
			(a)In
			 generalSection 421(b) of the
			 Higher Education Act of 1965 (20 U.S.C. 1071(b)) is amended—
				(1)in paragraph (4),
			 by striking programs, and and inserting
			 programs,;
				(2)in paragraph (5),
			 by striking agencies. and inserting agencies,
			 and; and
				(3)by adding at the
			 end the following:
					
						(6)there is
				authorized to be appropriated, and there are appropriated, out of any money in
				the Treasury not otherwise appropriated, such sums as may be necessary for the
				purpose of carrying out section
				427(c)(7).
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of enactment of this Act.
			8.Effective
			 dateExcept as otherwise
			 provided, the amendments made by this Act shall take effect on July 1,
			 2008.
		
